Citation Nr: 0924327	
Decision Date: 06/29/09    Archive Date: 07/07/09

DOCKET NO.  08-05 573	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Albuquerque, New Mexico


THE ISSUE

Entitlement to a disability rating in excess of 10 percent 
for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Veteran, his Spouse and his Daughter


ATTORNEY FOR THE BOARD

Saira Sleemi, Associate Counsel


INTRODUCTION

The Veteran served on active duty from November 1950 to April 
1954.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from an August 2007 rating decision of the 
Albuquerque, New Mexico Department of Veterans' Affairs (VA) 
Regional Office (RO).

The Veteran testified at a Travel Board hearing before the 
undersigned Acting Veterans' Law Judge in December 2008.  A 
transcript of that hearing has been associated with the 
claims file.

In December 2008, the Veteran submitted additional evidence 
with a waiver of initial RO consideration.  See 38 C.F.R. § 
20.1304 (2008).

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The Board finds that there is a further VA duty to assist the 
Veteran in developing evidence pertinent to his claim for a 
disability rating in excess of 10 percent for bilateral 
hearing loss.  38 U.S.C.A. § 5103A (West 2002 & Supp. 2008); 
38 C.F.R. § 3.159 (2008).  

In statements and testimony presented throughout the duration 
of the appeal, the Veteran has maintained that the symptoms 
of his bilateral hearing loss have gotten worse.  In a 
December 2008 hearing before the Board, the Veteran testified 
that his bilateral hearing loss symptoms have gotten worse 
since the last VA examination in April 2007.  In particular, 
he reported that hearing loss in his right ear, which is the 
good hearing ear, has decreased to the point where he was 
unable to hear anything except maybe a loud noise.  The 
Veteran also testified that his hearing loss has affected his 
activities of daily living such that he was unable to hear 
and retain information thereby forgetting what his family had 
told him.  

VA outpatient treatment reports from April 1996 to June 2007 
reflect no treatment for or findings of bilateral hearing 
loss.

In a March 2006 VA examination, audiometric testing revealed 
that the hearing threshold levels in decibels in the right 
ear were 15, 10, 25, 55, and 60 at 500, 1000, 2000, 3000 and 
4000 Hertz respectively.  At corresponding frequencies in the 
left ear, the hearing threshold levels in decibels were +110, 
+110, +110, +110 and +110 at 500, 1000, 2000, 3000 and 4,000 
Hertz respectively.  Pure tone averages were 38 in the right 
ear and 110+ in the left.  Maryland CNC speech recognition 
scores were 94 percent in the right ear and 0 percent in the 
left.  The examiner concluded that the test results indicated 
a mild to severe high frequency sensorineural hearing loss in 
the right ear with excellent speech recognition ability and 
the left ear had a profound sensorineural hearing loss with 
no ability to recognize speech.

In an April 207 VA examination, audiometric testing revealed 
that the hearing threshold levels in decibels in the right 
ear were 15, 20, 30, 65, and 70 at 500, 1000, 2000, 3000 and 
4000 Hertz respectively.  At corresponding frequencies in the 
left ear, the hearing threshold levels in decibels were +110, 
+110, +110, +110 and +110 at 500, 1000, 2000, 3000 and 4,000 
Hertz respectively.

In an April 2007 private medical record, audiometric testing 
revealed that the hearing threshold levels in decibels in the 
right ear were 15, 20, 35, 60, and 70 at 500, 1000, 2000, 
3000 and 4000 Hertz respectively.  At corresponding 
frequencies in the left ear, the hearing threshold levels 
were not recorded.  Pure tone average was 38 in the right 
ear.  Maryland CNC speech recognition scores were 72 percent 
in the right ear and not recorded in the left.  The private 
physician noted that the audiologic evaluation revealed mild 
to profound sloping sensorineural hearing loss  in the mid 
and high frequencies in the right ear and no measurable 
hearing loss in the left.  He also reported that speech 
discrimination testing revealed slight difficulty in speech 
recognition in the right ear at comfortable presentation 
levels in quiet and no measureable speech recognition 
abilities in the left.  

In a separate April 2007 private medical report, the private 
physician noted that audiometric testing showed a profound 
degree of hearing loss in the left ear with a zero degree 
discrimination score and progressive sloping sensorineural 
hearing loss in the right ear, more prominent in the higher 
frequency indicating probably, that hearing loss was due to 
noise exposure super imposing presbycusis.  The physician 
also reported the Veteran had a 30 decibel speech recognition 
threshold with 70 percent discrimination score on the right 
side.

Further findings relating to the Veteran's bilateral hearing 
loss are needed to evaluate the current severity of this 
disability.  See 38 U.S.C.A. § 5103A (West 2002 & Supp. 
2008).  As the Veteran was last examined at the VA in April 
2007, approximately two years ago, and the Veteran's 
statements and testimony, along with the April 2007 private 
medical records, indicate a worsening of symptoms, especially 
in the Veteran's right ear (the better hearing ear), the 
Board finds that a current VA examination is necessary to 
adequately evaluate the claim.  See Caffrey v. Brown, 6 Vet. 
App. 377 (1995); Green v. Derwinski, 1 Vet. App. 121 (1991).  

The Veteran also testified that he had received private 
treatment for hearing loss from Dr. Pai since April 2007.  
Those records should be requested.  

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  Expedited 
handling is requested.)

1.  The RO/AMC should obtain all VA and 
private medical treatment records 
regarding the Veteran's service- connected 
hearing loss that is not currently in the 
claims folder, to specifically include the 
treatment records of Dr. Pai dated since 
April 2007.  The Veteran should be 
provided with the necessary authorizations 
for the release of any treatment records 
not currently on file.  The RO/AMC should 
then obtain these records and associate 
them with the claims folder.

2.  The RO/AMC should schedule the Veteran 
for a VA audiology examination by an 
appropriate specialist to determine the 
current severity of his service-connected 
bilateral hearing loss.  The claims folder 
must be made available to and reviewed by 
the examiner in connection with the 
examination.  All necessary diagnostic 
testing should be performed, and all 
clinical findings should be reported in 
detail.  

3.  After the development requested above 
has been completed to the extent possible, 
the record should again be reviewed.  The 
claim for an increased rating should be 
adjudicated.  If the benefits sought on 
appeal remain denied, the Veteran and 
representative, if any, should be 
furnished a supplemental statement of the 
case and given the opportunity to respond 
thereto.  The case should then be returned 
to the Board for further appellate 
consideration.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate 


action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
K. J. ALIBRANDO
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).



